Citation Nr: 1007557	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent prior to 
June 1, 2004 for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism 
including as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
temporary 100 percent evaluation for PTSD, effective June 1, 
2004; a 50 percent evaluation for PTSD from August 1, 2004; 
and a 100 percent evaluation from August 18, 2004.  Upon 
review in May 2005, the RO assigned a 100 percent evaluation 
for PTSD, effective June 1, 2004.  

In a July 2005 substantive appeal, the Veteran requested a 
hearing before the RO and, if a decision was unfavorable, he 
requested a hearing before the Board.  In February 2006, the 
Veteran presented personal testimony during a hearing before 
a decision review officer (DRO) at the RO.  A transcript of 
the hearing is of record.  In correspondence in February 
2010, the Veteran's representative withdrew the request for a 
Board hearing with the concurrence of the Veteran.  38 C.F.R. 
§ 20.702 (e) (2009).  

In July 2008, the Board denied a rating in excess of 50 
percent prior to June 1, 2004 for PTSD and denied a petition 
to revise a February 1989 RO decision that denied service 
connection for a nervous disorder on the basis of clear and 
unmistakable error (CUE).  The Veteran appealed the issue of 
a rating in excess of 50 percent rating for PTSD earlier than 
June 1, 2004 to the Court of Appeals for Veterans Claims 
(Court).  The Veteran abandoned an appeal of the issue of CUE 
in the February 1989 RO decision.  Therefore, the Board's 
decision regarding the CUE issue is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

In July 2009, the Court remanded the Board's July 2008 
decision on the issue of a rating in excess of 50 percent for 
PTSD earlier than June 1, 2004 for compliance with the 
instructions in a Joint Motion for Partial Remand.  

In the Joint Motion for Partial Remand and in additional 
argument submitted to the Board in December 2009, the parties 
and the appellant contended that a February 1989 RO decision 
that denied service connection for a nervous disorder should 
be reconsidered under the provisions of 38 C.F.R. § 3.159 
(c).  The Board did not apply these provisions in the July 
2008 Board decision.  The Board addressed the issue of 
revision of the February 1989 RO decision on the basis of 
clear and unmistakable error and denied the claim.  The 
appellant abandoned this claim before the Court.  

Reconsideration of an appellate decision may be accorded at 
any time upon allegation of obvious error of fact or law, 
upon discovery of new and material evidence in the form of 
relevant records or reports of the service department 
concerned.  38 C.F.R. § 20.1000 (2009).  Motion for 
reconsideration of a Board decision must be made following 
specific procedures and not by reference to a Joint Motion 
for Remand.  See 38 C.F.R. § 20.1001 (2009).   Nevertheless, 
the Board is bound to comply with the Court's instructions.  
See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) 
(holding that the duty to ensure compliance with the Court's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the joint motion to remand).  
The Board will consider the applicability of 38 C.F.R. 
§ 3.156 (c) as raised by the appellant and directed by the 
Court in the context of the issue presently before the Board 
on appeal.  

The issue of service connection for alcoholism is addressed 
in the REMAND section and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Additional service records were received in April 2003 
and August 2003 that were in existence but not previously 
considered.  The evidence was cumulative of evidence of 
combat service that was of record at the time of a RO 
decision in February 1989 and was not relevant to the matter 
at issue in the denial of service connection for a nervous 
disorder.   

2.  In January 2004, the RO granted service connection and an 
initial 50 percent rating for PTSD, effective in January 
2003, the date of receipt of the claim for service 
connection.  

3.  In May 2005, the RO granted a 100 percent rating for 
PTSD, effective June 1, 2004. 

4.  Prior to June 1, 2004, the Veteran's PTSD was manifested 
by no more than an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  There was no 
probative evidence of symptoms such as obsessional rituals, 
illogical speech, near-continuous depression affecting the 
ability to function, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
inability to establish and maintain effective relationships, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.

CONCLUSIONS OF LAW

1.  The criteria for reconsideration of a February 1989 RO 
decision that denied service connection for a nervous 
disorder have not been met.  38 U.S.C.A. §§ 1154, 5110 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 3.304 (2009). 

2.  The criteria for an initial or staged rating in excess of 
50 percent for PTSD prior to June 1, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130 Diagnostic Code 9411 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For increased-compensation claims, the Court of Appeals for 
Veterans Claims (Court) determined that § 5103(a) as 
required, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.   
However, the Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated that portion of the lower court 
decision that required notification of alternate diagnostic 
codes or potential daily life evidence.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In this case, the RO has granted a permanent and total rating 
for PTSD, effective June 1, 2004, the date of hospitalization 
for treatment for PTSD.  Although the Veteran was not 
provided with notice of the duty to notify and assist in 
claims involving an effective date for the award of benefits 
prior to the initial adjudication of his claim, the RO 
provided the Veteran with notice regarding 38 C.F.R. § 3.400 
and effective dates in a statement of the case issued in 
May 2005.  Subsequently, the Veteran had opportunities to 
participate meaningfully in the development of his claim, and 
his claim was readjudicated by supplemental statements of the 
case issued in March and April 2006.  Thus, any deficiency in 
the initial notice to the Veteran of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.

The Veteran contends, in part, that an earlier claim for 
service connection for PTSD, received by the RO in January 
2003, denied in May 2003, and granted and assigned a 50 
percent rating in January 2004, was not final.  Regarding 
notice for this claim for service connection, the Veterans 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army infantryman with combat 
service in the Republic of Vietnam.  He was awarded two 
Bronze Star Medals with "V" device, the Air Medal, and the 
Combat Infantryman's Badge.  The Veteran contends that his 
claim for service connection for a nervous disorder, received 
by the RO in September 1988 and denied in February 1989, 
should be reconsidered under the provisions of 38 C.F.R. 
§ 3.156 (c) because additional relevant service records, in 
existence but not associated with the claims file, were 
obtained in April and August 2003.  The Veteran contends that 
a January 2004 RO decision is not final because the Veteran 
submitted statements and evidence during the appeal period 
that expressed disagreement with the decision and were new 
and material to the assignment of a rating.  

Applicability of 38 C.F.R. § 3.156 (c)

In September 1988, the RO received the Veteran's claim for 
service connection for a nervous disorder.   The claims file 
at that time included a Report of Transfer or Discharge (DD-
214) that showed that the Veteran participated in combat 
operations in the Republic of Vietnam.  He was awarded the 
Bronze Star Medal and Combat Infantryman's Badge.  Service 
treatment records showed that the Veteran received shrapnel 
wounds to the right leg while serving in Vietnam.  The 
records are silent for any symptoms, diagnoses, or treatment 
for psychiatric disorders during service.  On a January 1970 
discharge physical examination medical history questionnaire, 
the Veteran reported experiencing nightmares and nervous 
trouble.  However, the examining physician noted no 
psychiatric abnormalities.  
 
Also of record were VA medical examinations performed in 
April 1970 and June 1970 that were silent for any psychiatric 
symptoms and diagnoses.  The Veteran was hospitalized in a VA 
facility in February and March 1973 for psychophysiological 
gastrointestinal symptoms and an anxiety neurosis.  The 
attending physician noted symptoms of anxiety and insomnia 
and discussed factors including pre-service family situations 
and guilt concerning the killing of a prisoner in Vietnam.  
In November 1988, the Veteran underwent a VA psychiatric 
evaluation. The examining physician noted the Veteran's 
Vietnam combat service, shrapnel injury, and reports by the 
Veteran of drug use during service to ease the stress of 
combat and continued drug use after service.  The physician 
did not note reports from the Veteran of any specific combat 
events.   The physician noted that the Veteran presented a 
picture of mixed psychiatric problems with symptoms of PTSD, 
chronic anxiety, social withdrawal, and chronic pain 
intermeshed and distorted by chronic drug use.   The 
physician diagnosed generalized anxiety disorder with 
depression and polydrug abuse in remission.   

In February 1989, the RO denied service connection for a 
nervous disorder, diagnosed as anxiety disorder with 
depression.  The RO summarized the results of the November 
1988 examination.  Although the RO did not clearly identify 
the elements of service connection that were not met, the RO 
acknowledged and did not challenge the occurrence of the 
Veteran's combat participation.  The Veteran did not express 
disagreement within one year, and the decision became final.  

In April 2003 and August 2003, the Veteran submitted new 
evidence including four U.S. Army citations and a certificate 
of a letter of appreciation.  An August 1969 general order 
awarded the Veteran the Bronze Star Medal with "V"device 
for heroism in action as a machine gunner in defense against 
an enemy attack at a fire support base.  An October 1969 
general order awarded the Veteran second Bronze Star Medal 
with "V" device for heroism during a firefight while on a 
patrol.  The Veteran was also cited for meritorious 
achievement while participating in 25 air missions over 
hostile territory from December 1968 to August 1969 and for 
meritorious service in support of counterinsurgency 
operations from December 1968 to December 1969.  A January 
1970 certificate of appreciation recognized the Veteran's 
faithful performance of duty.  

Regulations provide for reconsideration of a claim when 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim are received.  38 C.F.R. § 3.156 (c).  The 
regulations were changed during the pendency of the appeal 
effective October 6, 2006.  See 70 Fed. Reg. 35,388 (Jun 20, 
2005); 71 Fed. Reg. 52,457 (Sep. 6, 2006).  However, as VA 
indicated in the proposed and final rule changes that the 
purpose was to clarify the regulations to conform to VA's 
longstanding practices, the Board will apply the revised 
regulations as they are more favorable to the Veteran in this 
case.  

Notwithstanding any other section in Part 3, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim. Such records include but are not 
limited to service records that are related to a claimed in-
service event, injury, or disease.  38 C.F.R. § 3.156 (c).  
Relevant means "logically connected and tending to prove or 
disprove a matter in issue; having appreciable probative 
value -that is, rationally tending to persuade people of the 
probability or possibility of some alleged fact.  Black's Law 
Dictionary, 1401, 9th Ed. (2009). 
In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009).

In this case, the Board concludes that the service department 
evidence consisting of four medal citations and a certificate 
of appreciation were in existence at the time of the original 
claim in 1988 because they were dated in 1968 through 1970 
and were not associated with the claims file in February 
1989.  However, the Board concludes that the citations and 
certificate are cumulative of evidence considered in 1989 and 
are not relevant because they do not tend to prove or 
disprove a matter at issue.  The Veteran's combat service was 
shown in a DD-214 and acknowledged by medical examiners and 
the RO at the time of the February 1988 decision.  The 
occurrences of traumatic events in combat, specifically the 
Veteran's lay evidence general combat action and the killing 
of a prisoner, were not the matter at issue.  Rather, the 
reason for the original denial of service connection and the 
ultimate granting of service connection in January 2004 was 
the receipt of evidence of a medical diagnosis of PTSD and an 
evidence of a relationship of the disorder to traumatic 
combat events.  Therefore, the Board concludes that service 
record evidence received in April 2003 and August 2003 was 
not relevant and that reconsideration of a February 1988 RO 
decision is not warranted under 38 C.F.R. § 3.156 (c).  

In the Joint Partial Motion for Remand and in correspondence 
in December 2009, the parties concluded that that the 
citations were relevant and related to the claimed in service 
events, citing Vigil v. Peak (22 Vet. App 63 (2008).  The 
parties provided no reasons or bases for this conclusion.  
The Board refers to the analysis above and concludes that the 
circumstances in Vigil are distinguishable from the extant 
appeal.  In Vigil, the appellant was denied service 
connection because of the absence of a diagnosis of PTSD.  
Service record evidence of the occurrence of the contended 
traumatic events had not been obtained at the time of the 
initial decision, but were later obtained and associated with 
the claims file after a diagnosis was received.  In that 
case, the newly obtained service record evidence tended to 
prove the occurrence of a traumatic event in service.  In 
this case, the occurrence of traumatic events was presumed at 
the time of the February 1988 decision because there was 
evidence of record of combat service and lay evidence of 
traumatic events that occurred in combat.  The matter at 
issue was a diagnosis of PTSD and the relationship of that 
disorder to the events.  Service record evidence received in 
April 2003 and August 2003 simply provided further 
confirmation of combat service and was not relevant to the 
matter at issue.  The Court in Vigil noted that it did not 
hold that 38 C.F.R. § 3.156 (c) warranted an earlier 
effective date for all cases that are denied of a lack of 
diagnosis and later reopened.  Therefore, the Board concludes 
that 38 C.F.R. § 3.156 (c) and Vigil are not applicable in 
this case.  Notwithstanding the conclusions in the Joint 
Motion for Remand, revision of the RO decision that denied 
service connection for a nervous disorder in February 1988 is 
not warranted.  

Finality of the RO Decision in January 2003

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by an agency 
of original jurisdiction and a desire to contest the result.  
Special wording is not required but the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with a determination and a desire 
for appellate review.  If several determinations were made at 
the same time, the notice must identify the specific 
determinations with which the claimant disagrees. 38 C.F.R. 
§ 20.201.   If a claimant is incompetent or under a physical,  
mental, or legal disability which prevents filing an appeal 
on his own behalf, a notice of disagreement and substantive 
appeal may be filed by a representative, an appointed 
fiduciary, or by a next friend if no fiduciary has been 
appointed. 38 C.F.R. § 20.301.  A claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  Otherwise, the decision becomes final.  
38 C.F.R. § 20.302.  

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156 (b).   

The RO received the Veteran's claim for service connection 
for PTSD in January 2003.  The RO considered the claim as a 
new claim and not as a petition to reopen a February 1989 
decision that denied service connection for a nervous 
disorder.  Therefore, the criteria for new and material 
evidence were not applied. 

The RO received statements from the Veteran and a fellow 
soldier regarding specific events in combat service.  In May 
2003, the RO denied service connection for PTSD because there 
was no medical evidence of a diagnosis of PTSD.  The Veteran 
expressed timely disagreement the same month.  The Veteran 
underwent a VA psychiatric examination in November 2003.  The 
examiner diagnosed PTSD related to events in combat service.  
In January 2004, the RO granted service connection and a 50 
percent rating for PTSD, effective January 21, 2003, the date 
of receipt of the claim.  The Veteran was notified by letter 
dated February 6, 2004.  

During the subsequent one year period, the RO received the 
following medical evidence and statements and evidence 
submitted by the Veteran.  In a March 2004 statement, the 
Veteran noted that he was currently rated as 50 percent 
disabled for PTSD and requested consideration of a claim for 
service connection for alcoholism, secondary to PTSD.  The RO 
obtained VA outpatient treatment records from December 2003.  
In a June 2004 statement, the Veteran noted that he had 
recently complete inpatient treatment and follow-on 
outpatient treatment at a VA medical facility.  He requested 
a temporary total rating for the inpatient treatment and 
consideration for an increase in his current PTSD rating.  
The RO obtained a discharge summary of inpatient treatment 
for PTSD and substance abuse ending in June 2004 and 
outpatient treatment through July 2004.   

In an August 2004 statement, the Veteran enclosed additional 
records of VA inpatient treatment in May and June 2004.  He 
noted that the records were in support of his claim for a 
temporary total rating to show that his disorder had become 
more severe and that he could no longer work "at present." 
The RO also received copies of three letters written by the 
Veteran's spouse to a physician regarding the Veteran's on-
going symptoms.  In the latest letter, the Veteran's spouse 
also commented on her observations of his symptoms since 
their marriage, the Veteran's previous divorce, and his 
treatment for alcoholism in 1988.  The Veteran also referred 
to records of treatment for stomach ulcers in 1970s as 
symptoms of stress related to Vietnam service.  The same 
month, the RO obtained the results of an August 15, 2004 VA 
compensation and pension mental health examination and 
additional records of VA in and outpatient treatment.  

In October 2004, the RO granted a temporary total rating for 
PTSD, effective June 1, 2004, a 50 percent rating from August 
1, 2004 to August 15, 2004, and a 100 percent rating 
thereafter.  The RO denied service connection for alcoholism 
and proposed a finding of incompetency.  In correspondence 
the same month, the Veteran requested that his spouse be 
appointed a fiduciary, expressed disagreement with the denial 
of service connection for alcoholism, and requested a review 
of his PTSD rating, citing notes of treatment in July 2004.  
The Veteran further stated that he was not able to work and 
requested that his PTSD rating be designated permanent and 
total.  He also noted that not all his combat medals were 
shown on his discharge certificate.  

In January 2005, the RO designated the Veteran's spouse as 
payee for his benefits, effective November 2004.  In March 
2005, greater than one year following the January 2004 
decision, the Veteran's spouse expressed disagreement with 
the effective date for increased ratings, contending that a 
higher rating should be effective in January 2003.  In May 
2005, the RO granted a 100 percent rating effective June 1, 
2004. 

As a preliminary matter, the Board concludes that the 
statements received from the Veteran during the one year 
period of time following notice on February 6, 2004 of a 
grant of service connection and a 50 percent rating for PTSD, 
effective January 2003, did not meet the criteria for a 
notice of disagreement on the issue of an effective date for 
service connection.  Although the Veteran and his spouse 
mentioned symptoms and treatment prior to January 2003, there 
is no clear statement in this body of evidence that expresses 
disagreement with the date assigned for service connection.    

However, the Board concludes that during the one year period 
of time, the Veteran did express disagreement with the 
assigned rating and provided new and material evidence of an 
increasingly severe disorder.  Therefore, as new and material 
evidence was received during the appeal period, the January 
2003 decision with respect to initial and staged ratings was 
not final.  In its July 2008 decision, the Board considered 
evidence of record since June 2003.  The Board will now 
consider evidence relevant to the initial and staged ratings 
for PTSD since the date of claim for service connection and 
effective date for service connection for PTSD in January 
2003.  However, on review, the Board notes that the earliest 
lay or medical evidence regarding the severity of the 
Veteran's PTSD after the date of service connection is in 
November 2003 and was considered in the Board's July 2008 
decision.  Nevertheless, the Board will again review the 
analysis and consider the evidence relevant to the severity 
of the Veteran's disorder prior to June 1, 2004. 

Initial and Staged Ratings for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including 
PTSD) provides for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

On VA examination in November 2003, the examiner noted that 
there were no prior psychiatric mental health notes of record 
in the claims file.  The Veteran reported getting 
approximately three to five hours of sleep per night with 
nightmares at a variable frequency.  He reported waking up 
sweating and scared.  He stated that he had mild flashback 
symptoms and saw people in bushes that were not there.  He 
stated he had intrusive thoughts daily.  Several years 
previously, he tried to get outpatient treatment but did not 
like it; he said he was not currently receiving treatment.  
He had been married to his current wife for 25 years.  He 
reported being arrested several times for fighting.  He was 
currently working as a millwright and had been employed for 
31 years.  He said he avoided other people at work and had 
difficulty with his supervisors.

The examiner noted a blunted affect but that that the Veteran 
was alert, oriented to personal information and place, gave 
adequate attention, and was not distractible.  The Veteran 
gave fluent, grammatical, spontaneous speech.  The examiner 
estimated that the current level of intellect displayed by 
the Veteran was average.  The Veteran appeared logical, goal 
directed, and denied symptoms of depression.  He denied 
symptoms of panic disorder or obsessive-compulsive disorder.  
The examiner observed no evidence of disorder of thought 
process or content.  However, it was noted that the Veteran 
cried frequently, had sweaty hands, and made poor eye 
contact.  Some mild irritability was observed.  No tics or 
odd motor behaviors were noted.  The examiner opined that the 
Veteran demonstrated PTSD related to his service in the 
military and assigned a GAF score of 40.

VA outpatient treatment records in December 2003 showed that 
the Veteran was seeking treatment for chronic headaches and 
vision changes related to "Vietnam problems."  In April 
2004, a VA examiner noted that the Veteran's private 
physician had advised VA that the Veteran required inpatient 
treatment for detoxification due to alcohol and drug abuse.  

In May 2004, the Veteran entered and completed a VA substance 
abuse treatment program.  The discharge summary shows that 
the Veteran was alert and oriented times three with flat 
affect.  The attending physician noted that the Veteran's 
speech and thoughts were appropriate and well directed, his 
calculations and abstractions were intact, and his memory was 
satisfactory for recent and remote events.  The examiner 
noted that the Veteran's judgment and insight were good and 
that the Veteran denied homicidal and suicidal ideations.  
The Veteran reported that antidepressants made his symptoms 
worse, and he admitted to nightmares and being startled 
easily.  The same month, a VA outpatient substance abuse 
therapist noted that a private physician had recommended that 
the Veteran receive VA inpatient detoxification for 
significant alcohol and drug abuse.  The therapist also noted 
that the Veteran was experiencing flashbacks, nightmares, and 
headaches related to events in Vietnam. 

On June 1, 2004, the Veteran entered a VA inpatient PTSD 
treatment program.  The Veteran reported that he was looking 
for help and that he had no previous formal psychiatric 
treatment for PTSD.  He reported that he was not currently 
employed.  The examiner noted a euthymic mood, reactive 
affect, coherent speech, goal-directed thoughts, and no 
delusions or hallucinations.  Orientation, memory, general 
fund of knowledge, insight/judgment were observed to be 
intact during the interview.  The examiner remarked that the 
Veteran was in control of his impulses and assigned a GAF 
score of 45.

A VA social assessment report dated June 1, 2004, shows that 
the Veteran had recurring tension, worry, uneasiness, 
intrusive thoughts, and nightmares.  The counselor noted that 
the Veteran's wife was very supportive and that the Veteran 
had a couple of friends.  The counselor noted that the 
Veteran was employed.  The counselor also noted that the 
Veteran seemed to be a competent individual who could 
problem-solve and could develop more coping skills.  However, 
VA outpatient reports later in July 2004 showed that the 
Veteran displayed suicidal and homicidal ideations.  

Upon completing the PTSD program at the end of July 2004, the 
staff recommended that the Veteran extend his stay for 
treatment of anger management.  The Veteran chose to leave 
prior to getting the extension and indicated that he wanted 
no more service from the PTSD team.  The discharge summary 
indicates that the Veteran was irritable, angry, and quick to 
take offense.  He had difficulty sleeping.  The Veteran's 
spouse reported that at one time, the Veteran took a knife to 
her throat.  The examiner stated that it was his medical 
opinion that the Veteran might indeed be able to return to 
his employment.

A VA outpatient treatment record in July 26, 2004, showed 
that the Veteran could to return to work on August 9, 2004.  
Another treatment record dated July 26, 2004, indicated that 
the Veteran was to return to work on July 27, 2004.  The 
Veteran reported that he left inpatient treatment because it 
made him depressed.  The examiner observed no symptoms of 
delusions or mania and noted that the Veteran was alert, 
cooperative, neatly dressed, and had normal speech and motor 
skills.  The examiner noted full affect with an anxious mood 
was recorded and that there were no hallucinations, no 
suicidal ideation, and no homicidal ideation.  Insight and 
judgment were unimpaired.

On VA examination in August 2004, the Veteran reported that 
he slept approximately three hours a night and experienced 
nightmares approximately three times per week.  He would 
frequently check the safety of his house.  He reported daily 
intrusive thoughts of combat, and he experienced flashbacks 
that would include hearing yelling and screaming.  He stated 
he had an exaggerated startle response and had problems with 
decreased concentration and memory.  He reported an 
experience of taking a knife to his spouse's throat.  He said 
he had homicidal thoughts when he was angry.  He stated he 
had problems with depression and crying spells.  He reported 
suicidal thoughts and had difficulty with trust.  He said he 
was hypervigilant and would become panicky if he had to go in 
any public place.  He said that he had worked for the same 
company for 32 years, and the only reason he was able to stay 
on the job was because he had a good friend who was a 
supervisor and could isolate him from the stress.  He said he 
had not worked since May 2004.  The examiner assigned a GAF 
score of 20.

In three letters in June, July, and August 2004, the Veteran 
spouse reported the symptoms that she currently observed.  
She noted that "this all started with VA two years ago" but 
did not discuss the symptoms observed prior to June 2006.  
The spouse did refer to the Veteran's treatment for stomach 
ulcers and alcoholism in the 1970s and 1980s.  

In a substantive appeal in July 2005, the Veteran noted that 
even though he was working through May 2004, he wasn't able 
to work properly because of his disorder.  He said that the 
GAF score assigned to him in November 2003 showed that he 
should not have been working since November 2003.  He also 
noted that he was in treatment for alcohol problems at VAMC 
Asheville because VAMC Asheville did not have a treatment 
program for PTSD.

In October 2005, the Social Security Administration granted 
disability benefits to the Veteran for anxiety related 
disorders and alcohol addiction disease effective in May 
2004.  

At a hearing before a DRO in February 2006, the Veteran 
stated that his PTSD was just as disabling on March 19, 2004, 
as it was on June 1, 2004.  He said that although he was 
employed until May 2004, he wasn't productive.  He used his 
vacation and paid holidays to miss work because he didn't 
like to be around people.  He felt that he had a total 
occupational and social impairment due to PTSD between 
March 2004 and May 2004.  The Veteran's spouse stated that 
she had been married to the Veteran for three years and that 
if it were not for one of the Veteran's friends, he would 
have been fired from his job a long time previously.  She 
indicated that she had to get psychiatric help to deal with 
her husband.  The Veteran stated that his job was repairing 
furnaces.  He stated that he would get his spouse to call his 
employer and say that he was needed at home to give him an 
excuse to leave.  On one occasion he swore at his supervisor.

The Board concludes that an initial or staged rating in 
excess of 50 percent for PTSD is not warranted prior to June 
1, 2004.  Before June 1, 2004, the Board finds that the 
Veteran's service-connected PTSD was manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, panic attacks, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  There is no 
evidence of any sustained increased symptoms for the 
assignment of a higher staged rating for any definite period 
prior to June 1, 2004.

Moreover, there is no probative evidence of symptoms such as 
obsessional rituals, illogical speech, near-continuous 
depression affecting the ability to function, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name prior to June 1, 2004.  There is no 
medical evidence of a total occupational impairment or a 
total inability to establish and maintain effective 
relationships due to PTSD prior to June 1, 2004.  Therefore, 
the Board finds that a rating in excess of 50 percent is not 
warranted prior to June 1, 2004.

The Board notes that the GAF score of 40, reflected on a VA 
examination from November 2003, suggests more significant 
impairment than is contemplated by the 50 percent rating.  A 
GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)..  
However, the competent medical evidence of record reflects 
that the Veteran has exhibited only one of the symptoms 
(major impairment in mood) identified in the DSM-IV as 
indicative of such a score on a continuous basis prior to 
June 1, 2004.  The Board observes that the Veteran was 
gainfully employed through May 2004.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating prior to June 1, 2004.

The Board considered the lay statements provided by the 
Veteran and his spouse in writing and at the RO hearing in 
February 2006.  The Veteran and his spouse are competent to 
report on observed symptoms of the Veteran's disorder.  The 
Board placed some probative weight on the statements but 
noted that most observations were for symptoms observed after 
June 1, 2004.  The Board places some probative weight on the 
reports of difficulty with employment between March and May 
2004.  However, the Board concludes that the severity of the 
occupational impairment described during that period of time 
does not rise to the level contemplated by a rating in excess 
of 50 percent because the Veteran was able to maintain his 
occupation, albeit with liberal use of vacation and sick day 
absences.  Furthermore, during this three month period, the 
Veteran was also experiencing symptoms related to severe 
alcohol and drug abuse.  

Prior to June 1, 2004 the Veteran's PTSD symptomatology 
resulted in a disability picture that more nearly 
approximates the level of occupational and social impairment 
contemplated for a 50 percent rating under the applicable 
rating criteria.  As the criteria for the next higher, 70 
percent, rating for PTSD have not been met, the criteria for 
an even higher rating (100 percent) likewise have not been 
met prior to June 1, 2004.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder prior to June 1, 2004, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board considered the 
frequent absences from work from March to May 2004 but 
concludes that the evaluations assigned under the Rating 
Schedule criteria are adequate for the level of occupational 
impairment demonstrated for PTSD.  The medical evidence shows 
the veteran's PTSD, while significant, was not a total 
occupational and social impairment prior to June 1, 2004.  
The Board has carefully considered the veteran's statements 
that he avoided co-workers and had a difficult relationship 
with a supervisor.  However, the evidence shows that the 
Veteran was gainfully employed through May 2004.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

A rating in excess of 50 percent for posttraumatic stress 
disorder prior to June 1, 2004 is denied.  







REMAND

In March 2004, the RO received the Veteran's claim for 
service connection for alcoholism including as secondary to 
PTSD.  In October 2004, the RO denied direct service 
connection for alcoholism because the disorder is not a 
disability for which direct service connection is available.  
The RO did not address service connection on a secondary 
basis.  Later in October 2004, the Veteran expressed timely 
disagreement with the decision and contended that his 
alcoholism was secondary to his PTSD.  

The RO has not yet issued a statement of the case regarding 
this issue.  When a claimant files a timely notice of 
disagreement and there is no statement of the case issued, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a SOC.  The failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Perform any additional development deemed 
necessary and provide the Veteran and his 
representative with a statement of the 
case on the issue of service connection 
for alcoholism including as secondary to 
PTSD and provide an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the Veteran with 
the development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


